638 So.2d 97 (1994)
Jerry LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-01099.
District Court of Appeal of Florida, Second District.
May 11, 1994.
*98 PER CURIAM.
Jerry Lewis appeals the dismissal of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. This court previously reversed and remanded the summary denial of his motion in Lewis v. State, 629 So.2d 1051 (Fla. 2d DCA 1993). On remand, the trial court dismissed the motion for lack of a proper oath. The trial court's order, however, did not dismiss without prejudice to refiling a properly sworn motion as it is required to do. See Anderson v. State, 627 So.2d 1170, 1171 (Fla. 1993).
Accordingly, we affirm the trial court's order of dismissal, but do so without prejudice to the appellant's refiling the motion with the proper oath.
SCHOONOVER, A.C.J., and BLUE and QUINCE, JJ., concur.